DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 2/23/22. As directed by the amendment: no claims have been amended, no claims have been canceled, and new claims 25-27 have been added. Thus, claims 1-27 are presently pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/539,242 in view of VII. Results of the Experiments with Excess Carbon Dioxide (3.0%) in the Low Oxygen and Low Pressure Chambers. Parts IV and V." (see IDS filed 12/02/20) referred to herein as “reference VII” and Cannon (2006/0118115). The copending claim 11 discloses everything in the instant claim 4 except for “by additive dosage of the carbon dioxide to either pure O2 or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation” and fitting respiration masks to the nose and mouth of the respective persons. However, reference VII teaches additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation (see page 64, line 12-Page 65 line 2) and Cannon teaches fitting respiration masks to the nose and mouth of the respective persons (Fig. 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claim 11 with the additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation and fitting respiration masks to the nose and mouth of the respective persons, as taught by reference VII and Cannon, respectively, for the purpose of providing the CO2 to an air mixture of persons on an aircraft via masks for their safety.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/539,242 in view of VII. Results of the Experiments with Excess Carbon Dioxide (3.0%) in the Low Oxygen and Low Pressure Chambers. Parts IV and V." (see IDS filed 12/02/20) referred to herein as “reference VII”. The copending claim 11 discloses everything in the instant claim 6 except for “by additive dosage of the carbon dioxide to either pure O2 or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation.” However, reference VII teaches additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation (see page 64, line 12-Page 65 line 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claim 11 with the additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2, as taught by reference VII, for the purpose of providing the CO2 to an air mixture of the passengers for their safety.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/539,242 in view of VII. Results of the Experiments with Excess Carbon Dioxide (3.0%) in the Low Oxygen and Low Pressure Chambers. Parts IV and V." (see IDS filed 12/02/20) referred to herein as “reference VII” and Cannon (2006/0118115). The copending claim 11 discloses everything in the instant claim 7 except for “by additive dosage of the carbon dioxide to either pure O2 or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation” and supplying the gas mixture to the air passengers and crew in emergency situations, including depressurization of an aircraft cabin. However, reference VII teaches additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation (see page 64, line 12-Page 65 line 2) and Cannon teaches supplying the gas mixture to the air passengers and crew in emergency situations, including depressurization of an aircraft cabin (Fig. 1-2 [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claim 11 with the additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation and supplying the gas mixture to the air passengers and crew in emergency situations, including depressurization of an aircraft cabin, as taught by reference VII and Cannon, respectively, for the purpose of providing the CO2 to an air mixture of persons on an aircraft via masks for their safety.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/539,242 in view of VII. Results of the Experiments with Excess Carbon Dioxide (3.0%) in the Low Oxygen and Low Pressure Chambers. Parts IV and V." (see IDS filed 12/02/20) referred to herein as “reference VII” and Cannon (2006/0118115). The copending claim 11 discloses everything in the instant claim 15 except for “by additive dosage of the carbon dioxide to either pure O2 or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation” and providing each commercial air passenger with an artificial respiration mask configured to be fit to the nose and mouth of each commercial air passenger, and continuously delivering to each commercial air passenger the gas mixture through the artificial respiration masks, wherein the artificial respiration masks are made available to each commercial air passenger in the event of a loss of cabin pressure in the aircraft, and upon fitting the masks, the commercial air passengers are ventilated with the gas mixture. However, reference VII teaches additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation (see page 64, line 12-Page 65 line 2) and Cannon teaches providing each commercial air passenger with an artificial respiration mask configured to be fit to the nose and mouth of each commercial air passenger (Fig. 1-2), and continuously (for a time) delivering to each commercial air passenger the gas mixture through the artificial respiration masks (Fig. 1-2), wherein the artificial respiration masks are made available to each commercial air passenger in the event of a loss of cabin pressure in the aircraft [0025], and upon fitting the masks, the commercial air passengers are ventilated with the gas mixture [0025]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claim 11 with the additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation and fitting respiration masks to the nose and mouth during cabin pressure loss, as taught by reference VII and Cannon, respectively, for the purpose of providing the CO2 to an air mixture of persons on an aircraft via masks for their safety.
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 15/539,242 in view of VII. Results of the Experiments with Excess Carbon Dioxide (3.0%) in the Low Oxygen and Low Pressure Chambers. Parts IV and V." (see IDS filed 12/02/20) referred to herein as “reference VII” and Cannon (2006/0118115). The copending claim 11 discloses everything in the instant claim 20 except for “by additive dosage of the carbon dioxide to either pure O2 or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation” and the system operable to provide each commercial air passenger with an artificial respiration mask that continuously delivers to each commercial air passenger the gas mixture through the artificial respiration masks. However, reference VII teaches additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation (see page 64, line 12-Page 65 line 2) and Cannon teaches the system operable to provide each commercial air passenger with an artificial respiration mask (Fig. 1-2) that continuously (for a time) delivers to each commercial air passenger the gas mixture through the artificial respiration masks (Fig. 1-2 [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claim 11 with the additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation and the system operable to provide each commercial air passenger with an artificial respiration mask that continuously delivers to each commercial air passenger the gas mixture through the artificial respiration masks, as taught by reference VII and Cannon, respectively, for the purpose of providing the CO2 to an air mixture of persons on an aircraft via masks for their safety.
Claim 22 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 15/539,242 in view of VII. Results of the Experiments with Excess Carbon Dioxide (3.0%) in the Low Oxygen and Low Pressure Chambers. Parts IV and V." (see IDS filed 12/02/20) referred to herein as “reference VII” and Cannon (2006/0118115). The copending claim 12 discloses everything in the instant claim 22 except for “by additive dosage of the carbon dioxide to either pure O2 or to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation” and providing each commercial air passenger with an artificial respiration mask configured to be fit to the nose and mouth of each commercial air passenger, and continuously delivering to each commercial air passenger the gas mixture through the artificial respiration masks,. However, reference VII teaches additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation (see page 64, line 12-Page 65 line 2) and Cannon teaches providing each commercial air passenger with an artificial respiration mask configured to be fit to the nose and mouth of each commercial air passenger (Fig. 1-2), and continuously (for a time) delivering to each commercial air passenger the gas mixture through the artificial respiration masks (Fig. 1-2 [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending claim 12 with the additive dosage of the carbon dioxide to a gas mixture comprising a fraction of N2 and a fraction of O2 for ventilation and fitting respiration masks to the nose and mouth, as taught by reference VII and Cannon, respectively, for the purpose of providing the CO2 to an air mixture of persons on an aircraft via masks for their safety.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785